Appellant was put to trial under an indictment consisting of two counts. The first count charged a violation of section 4925 of the Code of 1923 as for selling or removing personal property, etc., upon which another had a lien, etc.
The second count charged embezzlement of the same property. The court charged out the second count. The jury returned a verdict of conviction under the first count. Whereupon there was an adjudication by the court of guilt as charged in the second count. In this there was reversible error. Meadows v. State, ante, p. 72, 105 So. 428; Collins v. State, ante, p. 192, 106 So. 624.
As the case must be reversed for the error indicated, and as all other questions presented involve only familiar principles of law, many times considered by this and the Supreme Court, a ruling upon them here will be pretermitted.
Reversed and remanded.